UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 814-00830 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact name of registrant as specified in its charter) MARYLAND 77-6100553 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 150 Almaden Boulevard, Suite 1250 San Jose, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (408) 886-7096 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrat has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) []Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2011 Common Stock, $0.001 par value per share TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Statement of Assets and Liabilities (Unaudited) as of September 30, 2011 2 Statement of Operations (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through September 30, 2011 3 Statement of Cash Flows (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through September 30, 2011 4 Statement of Changes in Net Assets (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through September 30, 2011 5 Selected Per Share Data and Ratios (Unaudited) for the Period April 18, 2011 (Commencement of Operations) Through September 30, 2011 6 Schedule of Investments (Unaudited) as of September 30, 2011 7 Notes To Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 Form 10-Q 1 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Firsthand Technology Value Fund, Inc. Statement of Assets and Liabilities SEPTEMBER 30, 2011 (UNAUDITED) ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ Affiliated issuers at acquisition cost Total acquisition cost $ Unaffiliated issuers at market value (1) $ Affiliated issuers at market value Total market value (Note 7) Cash Segregated cash* Receivable from interest Other assets** Total Assets LIABILITIES Payable to affiliates (Note 5) Consulting fee payable Accrued expenses and other payables Total liabilities NET ASSETS $ Net assets consist of: Common Stock, par value $0.001 per share, 100,000,000 shares authorized $ Paid-in-capital Accumulated net investment loss ) Accumulated net realized gain from security transactions Net unrealized depreciation on investments ) NET ASSETS $ Shares of common stock outstanding Net asset value per share (Note 7) $ Includes purchased options whose primary risk exposure is equity contracts. * Cash held in escrow on September 30, 2011, pending closing of a private company security transaction. ** Other assets consist of $40,231 in contingent receivables from the sale of Solaicx to MEMC. The sale consisted ofan initial cash payment plus possible future cash payments if certain criteria are met. See accompanying notes to financial statements Firsthand Technology Value Fund, Inc. 2 Firsthand Technology Value Fund, Inc. Statement of Operations PERIOD ENDED SEPTEMBER 30, 2011 (UNAUDITED) (1) For the Quarter Ended September 30, 2011 (Unaudited) For the Period Ended September 30, 2011 (1) (Unaudited) INVESTMENT INCOME Unaffiliated interest $ $ Affiliated interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administrationandaccounting fees Custody fees Transfer agent fees Registration and filing fees Printing fees Trustees fees Professional fees Other fees TOTAL EXPENSES NET INVESTMENT LOSS ) ) Net Realized and Unrealized Loss on Investments: Net realized gains from security transactions Unaffiliated Net realized gains purchased option transactions (2) Net change in unrealized depreciation on investments ) ) Net change in unrealized depreciation purchased options (2) ) ) Net Realized and Unrealized Loss on Investments ) ) Net Decrease In Net Assets Resulting From Operations $ ) $ ) Net Decrease In Net Assets Per Share Resulting From Operations $ ) $ ) For the period April 18, 2011 (inception) through September 30, 2011. Primary risk exposure is equity contracts. See accompanying notes to financial statements Form 10-Q 3 Firsthand Technology Value Fund, Inc. Statement of Cash Flows PERIOD ENDED SEPTEMBER 30, 2011 (UNAUDITED) (1) CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in Net Assets resulting from operations $ ) Adjustments to reconcile net decrease in Net Assets derived from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from disposition of investments Proceeds from litigation settlements Increase in dividends, interest, and reclaims receivable ) Increase in segregated cash ) Increase in payable to affiliates Net realized gain from investments ) Increase in other assets ) Net unrealized appreciation/depreciation from investments Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shares sold Proceeds from shares redeemed — Net cash provided by financing activities Net change in cash Cash - beginning of period — Cash - end of period $ For the period April 18, 2011 (inception) through September 30, 2011. See accompanying notes to financial statements Firsthand Technology Value Fund, Inc. 4 Firsthand Technology Value Fund, Inc. Statement of Changes in Net Assets PERIOD ENDED SEPTEMBER 30, 2011 (UNAUDITED) (1) FROM OPERATIONS Net investment loss $ ) Net realized gains from security transactions Net change in unrealized depreciation on investments ) Net decrease in net assets from operations ) FROM COMMON STOCK TRANSACTIONS Issuance of common stock Payment for shares redeemed — Net increase in net assets from Common Stock transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ Accumulated Net Investment Loss $ ) COMMON STOCK ACTIVITY Shares issued Shares redeemed — Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period For the period April 18, 2011 (inception) through September 30, 2011. See accompanying notes to financial statements Form 10-Q 5 Firsthand Technology Value Fund, Inc. Selected Per Share Data and Ratios PERIOD ENDED SEPTEMBER 30, 2011 (UNAUDITED) (1) Net asset value at beginning of period $ Income from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Net asset value at end of period $ Market value at end of period $ Total return Based on net asset value %)(A) Based on stock price %)(A) Net assets at end of period (millions) $ Ratio of total expenses to average net assets %(B) Ratio of net investment loss to average net assets %)(B) Portfolio turnover rate 3 %(A) For the period April 18, 2011 (inception) through September 30, 2011. (A) Not Annualized (B) Annualized See accompanying notes to financial statements Firsthand Technology Value Fund, Inc. 6 Firsthand Technology Value Fund, Inc. Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) PORTFOLIO COMPANY INDUSTRY TYPE OF INVESTMENT SHARES/ PAR VALUE ($) VALUE Silicon Genesis Corporation Intellectual Property Preferred Stock - Series 1-C * (1) (2) $ Preferred Stock - Series 1-D * (1) (2) Preferred Stock - Series 1-E * (1) (2) Preferred Stock - Series 1-F * (1) (2) Common Stock * (1) (2) 90 Preferred Stock Warrants - Series 1-E * (1) (2) 0 Preferred Stock Warrants - Series 1-E * (1) (2) 0 Common Stock Warrants * (1) (2) 4 Convertible Note (1) (2) Matures November 2011 Interest Rate 20% $ Total Intellectual Property - 3.4% IP Unity, Inc. Networking Preferred Stock - Series C * (1) Preferred Stock - Series E * (1) 27 Total Networking - 0.0% Intevac, Inc. Other Electronics Common Stock * Total Other Electronics - 4.4% SoloPower, Inc. Renewable Energy Preferred Stock - Series A * (1) (2) Preferred Stock - Series B * (1) (2) Preferred Stock - Series D * (1) (2) Preferred Stock - Series E-1 * (1) (2) Common Stock Warrants * (1) (2) Total Renewable Energy - 4.6% See accompanying notes to financial statements Form 10-Q 7 Firsthand Technology Value Fund, Inc. Schedule of Investments - continued SEPTEMBER 30, 2011 (UNAUDITED) PORTFOLIO COMPANY INDUSTRY TYPE OF INVESTMENT CONTRACTS/ SHARES VALUE PowerShares QQQ Index Tracking Trust Other Put Options, Expiring October 2011, Strike Price $50.00 $ Put Options, Expiring October 2011, Strike Price $53.00 Put Options, Expiring October 2011, Strike Price $49.00 Put Options, Expiring October 2011, Strike Price $54.00 Put Options, Expiring October 2011, Strike Price $51.00 Total Other - 1.5% Innovion Corp. Services Preferred Stock - Series A-1 1 (1) Preferred Stock - Series A-2 * (1) Common Stock * (1) 1 0 Total Services - 0.2% UCT Coatings, Inc. Advanced Materials Common Stock * (1) 0 Common Stock Warrants * (1) 0 Common Stock Warrants * (1) 0 Common Stock Warrants * (1) 0 Total Advanced Materials (0.0%) 0 TOTAL INVESTMENTS (COST $19,313,257) - 14.1% OTHER ASSETS IN EXCESS OF LIABILITIES - 85.9% NET ASSETS- 100.0% $ * Non-income producing security Restricted security. Fair value is determined by or under the direction of the Company’s Board of Directors (See note 3). Affiliated issuer See accompanying notes to financial statements Firsthand Technology Value Fund, Inc. 8 Firsthand Technology Value Fund, Inc.(the “Company”) Notes to Financial Statements SEPTEMBER 30, 2011 (UNAUDITED) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1.THE COMPANY Firsthand Technology Value Fund, Inc.(the “Company,” “us,” “our,” and “we”), is a Maryland corporation and an externally managed, non-diversified, closed-end management investment company that has elected to be treated as a business development company (“BDC”) under the Investment Company Act of 1940, as amended (the “1940 Act”).The Company acquired most of its existing portfolio securities through the reorganization of Firsthand Technology Value Fund, a series of Firsthand Funds, into the Company.The reorganization was completed on April 15, 2011.The Company commenced operations on April 18th, 2011. Under normal circumstances, the Company will invest at least 80% of its assets for investment purposes in technology companies, which are considered to be those companies that derive at least 50% of their revenues from products and/or services within the information technology sector or the so-called “cleantech” sector.Information technology companies include, but are not limited to, those focused on computer hardware, software, telecommunications, networking, Internet, and consumer electronics.While there is no standard definition of cleantech, it is generally regarded as including goods and services designed to harness renewable energy and materials, eliminate emissions and waste, and reduce the use of natural resources.In addition, under normal circumstances we will invest at least 70% of our assets in private venture capital companies and in public companies with market capitalizations less than $250 million. We anticipate that our portfolio will be primarily composed of equity and equity derivative securities of technology and cleantech companies (as defined above), both private venture capital-stage companies as well as publicly-traded companies.We expect that these investments will range between $1 million and $10 million each, although this investment size will vary proportionately with the size of the Company’s capital base. During the first year of the Company’s operation, however, the Company’s assets may be substantially invested in cash or cash equivalents. The Company’s shares are listed on the NASDAQ Global Market under the symbol “SVVC.” NOTE 2.INTERIM FINANCIAL STATEMENTS Our interim financial statements have been prepared in accordance with Article 10 of Regulation S-X and in conformity with accounting principles generally accepted in the United States of America (“GAAP”) applicable to interim financial information.Accordingly, they do not include all information and disclosures necessary for a fair presentation of our financial position, results of operations and cash flows in conformity with GAAP.In the opinion of management, these interim financial statements reflect all adjustments, consisting of valuation adjustments and normal recurring accruals, necessary for a fair presentation of our financial position, results of operations and cash flows for such periods.The results of operations for any interim period are not necessarily indicative of the results for the full year.Since the Company only commenced operations on April 18, 2011, the Company will file its first Annual Report on Form 10-K for the period April 18, 2011, through December 31, 2011, following the fiscal year end of December 31, 2011. Form 10-Q 9 NOTE 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed in the preparation of the Company’s financial statements included in this report: USE OF ESTIMATES. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates. PORTFOLIO INVESTMENT VALUATIONS. Investments are stated at “value” as defined in the 1940 Act and in the applicable regulations of the Securities and Exchange Commission and in accordance with GAAP.Value, as defined in Section 2(a)(41) of the 1940 Act, is (i) the market value of those securities for which a market quotation is readily available and (ii) the fair value as determined in good faith by, or under the direction of, the board of directors for all other securities and assets.On September 30, 2011, our financial statements include venture capital investments valued at $7,102,892.The fair values of our venture capital investments were determined in good faith by, or under the direction of, the Board.Upon sale of these investments, the values that are ultimately realized may be different from what is presently estimated.The difference could be material. CASH AND CASH EQUIVALENTS.The Company considers liquid assets deposited with a bank, investments in money market funds, and certain short-term debt instruments with maturities of three months or less to be cash equivalents.These investments represent amounts held with financial institutions that are readily accessible to pay our expenses or purchase investments.Cash and cash equivalents are valued at cost plus accrued interest, which approximates market value. RESTRICTED SECURITIES.On September 30, 2011, we held $7,102,892 in “Restricted securities.” MILESTONE AND CONTINGENT PAYMENTS FROM SALE OF INVESTMENT. As indicated in Note 1, Company acquired most of its existing portfolio through the reorganization of Firsthand Technology Value Fund, a series of Firsthand Funds, into the Company, which occurred on April 15, 2011.The assets transferred in the reorganization include a $40,231 contingent receivable originating from the sale of Solaicx to MEMC for an initial cash payment plus possible future cash payments if certain milestone and contingent criteria are met.This milestone payment is valued based on an estimate.There can be no assurances as to how much of this amount we will ultimately realize or when it will be realized, if at all. INCOME RECOGNITION.Dividend income is recorded on the ex-dividend date.Interest income is accrued as earned.Discounts and premiums on securities purchased are amortized over the lives of the respective securities.Other non-cash dividends are recognized as investment income at the fair value of the property received.When debt securities are determined to be non-income producing, the Company ceases accruing interest and writes off any previously accrued interest.These write-offs are recorded as a debit to interest income.During the quarter ended September 30, 2011, the Company earned $13,619 in interest on interest-bearing accounts.During the quarter ended September 30, 2011, the Company recorded $63,014 of bridge note interest. Firsthand Technology Value Fund, Inc. 10 REALIZED GAIN OR LOSS AND UNREALIZED APPRECIATION OR DEPRECIATION OF PORTFOLIO INVESTMENTS. A realized gain or loss is recognized when an investment is disposed of and is computed as the difference between the Company’s cost basis in the investment at the disposition date and the net proceeds received from such disposition.Unrealized appreciation or depreciation is computed as the difference between the fair value of the investment and the cost basis of such investment. INCOME TAXES.As we intend to qualify as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), the Company does not provide for income taxes.The Company recognizes interest and penalties in income tax expense. FOREIGN CURRENCY TRANSLATION.The accounting records of the Company are maintained in U.S. dollars.All assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the rate of exchange of such currencies against U.S. dollars on the date of valuation. SECURITIES TRANSACTIONS.Securities transactions are accounted for on the date the transaction for the purchase or sale of the securities is entered into by the Company (i.e., trade date). CONCENTRATION OF CREDIT RISK.The Company places its cash and cash equivalents with financial institutions and, at times, cash held in checking accounts may exceed the Federal Deposit Insurance Corporation insured limit. NOTE 4.BUSINESS RISKS AND UNCERTAINTIES We plan to invest a substantial portion of our assets in privately-held companies, the securities of which are inherently illiquid.We also seek to invest in small publicly-traded companies that we believe have exceptional growth potential and to make opportunistic investments in publicly-traded companies, both large and small.In the case of investments in small publicly-traded companies, although these companies are publicly traded, their stock may not trade at high volumes, and prices can be volatile, which may restrict our ability to sell our positions.These privately held and publicly traded businesses tend to lack management depth, have limited or no history of operations and typically have not attained profitability.Because of the speculative nature of our investments and the lack of public markets for privately held investments, there is greater risk of loss than is the case with traditional investment securities. We do not choose investments based on a strategy of diversification.We also do not rebalance the portfolio should one of our portfolio companies increase in value substantially relative to the rest of the portfolio.Therefore, the value of our portfolio may be more vulnerable to events affecting a single sector, industry or portfolio company and, therefore, may be subject to greater volatility than a company that follows a diversification strategy. Because there is typically no public or readily-ascertainable market for our interests in the small privately-held companies in which we invest, the valuation of those securities is determined in good faith by the Valuation Committee, comprised of all members of the Board who are not “interested persons” of the Company, as such term is defined in Section 2(a)(19) of the 1940 Act, in accordance with our Valuation Procedures and is subject to significant estimates and judgments.The determined value of the securities in our portfolio may differ significantly from the values that would be placed on these securities if a ready market for the securities existed.Any changes in valuation are recorded in our Statement of Operations as “Net increase (decrease) in unrealized appreciation on investments.”Changes in valuation of any of our investments in privately-held companies from one period to another may be volatile. Form 10-Q 11 The Board may, from time to time, engage an independent valuation firm to provide it with valuation assistance with respect to certain of our portfolio investments.The Company intends to continue to engage an independent valuation firm to provide us with assistance regarding our determination of the fair value of select portfolio investments each quarter unless directed by the Board to cancel such valuation services.The scope of the services rendered by an independent valuation firm is at the discretion of the Board.The Board is ultimately and solely responsible for determining the fair value of the Company’s investments in good faith. With respect to investments for which market quotations are not readily available or when such market quotations are deemed not to represent fair value, the Board has approved a multi-step valuation process to be followed each quarter, as described below: each quarter the valuation process begins with each portfolio company or investment being initially valued by the investment professionals responsible for the portfolio investment; preliminary valuation conclusions are then documented and discussed with the Valuation Committee; the Valuation Committee of the Board on a quarterly basis reviews the preliminary valuation of the Adviser Valuation Committee and that of the independent valuation firm and makes the fair value determination, in good faith, based on the valuation recommendations of the Adviser Valuation Committee and the independent valuation firm; and at each quarterly Board meeting, the Board considers the valuations recommended by the Adviser Valuation Committee and the independent valuation firm that were previously submitted to the Valuation Committee of the Board and ratifies the fair value determinations made by the Valuation Committee of the Board. NOTE 5.INVESTMENT MANAGEMENT FEE The Company has entered into an investment management agreement (the “Investment Management Agreement”) with SiVest Group, Inc. (“SiVest,” or the “Adviser”), pursuant to which the Company will pay SiVest a fee for providing investment management services consisting of two components—a base management fee and an incentive fee. The base management fee will be calculated at an annual rate of 2.00% of our gross assets.For services rendered under the Investment Management Agreement, the base management fee will be payable quarterly in arrears.The base management fee will be calculated based on the average of (1) the value of our gross assets at the end of the current calendar quarter and (2) the value of our gross assets at the end of the preceding calendar quarter; and will be appropriately adjusted for any share issuances or repurchases during the current calendar quarter.Base management fees for any partial month or quarter will be pro-rated. The incentive fee will be determined and payable in arrears as of the end of each calendar year (or upon termination of the Investment Management Agreement, as of the termination date), commencing on April 15, 2011, and will equal 20% of our realized capital gains, if any, on a cumulative basis from inception through the end of each calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid incentive fees, provided that the incentive fee determined as of December 31, 2011, will be calculated for a period of shorter than twelve calendar months to take into account any realized gains computed net of all realized capital losses and unrealized capital depreciation from inception. Firsthand Technology Value Fund, Inc. 12 NOTE 6.DEBT The Company currently has no plan to use leverage and does not have any significant outstanding debt obligations (other than normal operating expense accruals). NOTE 7. FAIR VALUE Securities traded on stock exchanges, or quoted by NASDAQ, are valued according to the NASDAQ Stock Market, Inc. (“NASDAQ”) official closing price, if applicable, or at their last reported sale price as of the close of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 P.M. Eastern Time).If a security is not traded that day, the security will be valued at its most recent bid price. Securities traded in the over-the-counter market, but not quoted by NASDAQ, are valued at the last sale price (or, if the last sale price is not readily available, at the most recent closing bid price as quoted by brokers that make markets in the securities) at the close of trading on the NYSE. Securities traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market. Securities and other assets that do not have market quotations readily available are valued at their fair value as determined in good faith by the Board of Directors of the Company (the “Board”) in accordance with the Valuation Procedures adopted by the Valuation Committee, a committee of the Board. In pricing illiquid, privately placed securities, the Board of Directors is responsible for (1) determining overall valuation guidelines and (2) ensuring that the investments of the Company are valued within the prescribed guidelines. The Valuation Committee, comprised of all of the independent Board members, is responsible for determining the valuation of the Company’s assets within the guidelines established by the Board of Directors.The Valuation Committee receives information and recommendations from the Adviser and an independent valuation firm. The values assigned to these investments are based on available information and do not necessarily represent amounts that might ultimately be realized when that investment is sold, as such amounts depend on future circumstances and cannot reasonably be determined until the individual investments are actually liquidated or become readily marketable. APPROACHES TO DETERMINING FAIR VALUE.GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).In effect, GAAP applies fair value terminology to all valuations whereas the 1940 Act applies market value terminology to readily marketable assets and fair value terminology to other assets. The main approaches to measuring fair value utilized are the market approach, the income approach, and the asset-based approach.The choice of which approach to use in a particular situation depends on the specific facts and circumstances associated with the company, as well as the purpose for which the valuation analysis is being conducted.SiVest and the independent valuation firm rely primarily on the market and income approaches. We also considered the asset-based approach in our analysis because certain of the portfolio companies do not have substantial operating earnings relative to the value of their underlying assets. Form 10-Q 13 - Market Approach (M): The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities.For example, the market approach often uses market multiples derived from a set of comparables.Multiples might lie in ranges with a different multiple for each comparable.The selection of where within the range each appropriate multiple falls requires the use of judgment in considering factors specific to the measurement (qualitative and quantitative). - Income Approach (I): The income approach uses valuation techniques to convert future amounts (for example, cash flows or earnings) to a single present value amount (discounted).The measurement is based on the value indicated by current market expectations about those future amounts.Those valuation techniques include present value techniques; option-pricing models, such as the Black-Scholes-Merton formula (a closed-form model) and a binomial model (a lattice model), which incorporate present value techniques; and the multi-period excess earnings method, which is used to measure the fair value of certain assets. - Asset-Based Approach (A): The asset-based approach examines the value of a company’s assets net of its liabilities to derive a value for the equity holders. FAIR VALUE MEASUREMENT. In accordance with the guidance from the Financial Accounting Standards Board on fair value measurements and disclosures under GAAP, the Company discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value.The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (Level 3 measurements). The guidance establishes three levels of the fair value hierarchy as follows: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the date of measurement. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument in an inactive market, prices for similar instruments in an active or inactive market, interest rates, prepayment speeds, credit risks, yield curves, default rates, and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires Firsthand Technology Value Fund, Inc. 14 more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Company’s net assets as of September 30, 2011: LEVEL 1 QUOTED PRICES LEVEL 2 OTHER SIGNIFICANT OBSERVABLE INPUTS LEVEL 3 SIGNIFICANT UNOBSERVABLE INPUTS Common Stocks Advanced Materials $
